DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-4 is withdrawn in view of the newly discovered reference(s) to Tuerk et al. (US 2015/0115710).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuerk et al. (US 2015/0115710).  

    PNG
    media_image1.png
    688
    558
    media_image1.png
    Greyscale

Re Claim 1, Tuerk et al. disclose a lamp post comprising: a central post (22); a plurality of upward-facing solar collectors (28a 28b, i.e., solar cells) positioned around the central post (22); at least one energy collecting unit  (38, i.e., fuel cell battery) configured to receive energy collected by the plurality of upward-facing solar collectors (see Figs. 2 and 3); and a plurality of downward-facing light emitters (26a 26b) positioned around the central post (22), wherein the plurality of downward-facing light emitters (26a 26b, i.e., LED) are powered by the at least one energy collecting unit (38) (see Figs. 2-3 and related text in Page 5, Paragraphs [0060]-[0063]).  
Re Claim 2, as applied to claims 1 above, Tuerk et al. disclose all the claimed limitations including wherein the plurality of downward-facing light emitters each comprise at least one LED configured to generate light (see Figs. 2 and 3 and Paragraph [0063]).  
Re Claim 3, as applied to claims 1 above, Tuerk et al. disclose all the claimed limitations including wherein the plurality of upward-facing solar collectors comprises at least two units of stacked upward-facing solar collectors, wherein each stacked upward-facing solar collector comprises a set of solar collectors positioned around the central post (see Figs. 2-3 and related text in Page 5, Paragraphs [0060]-[0063]).  
Re Claim 40, as applied to claims 3 above, Tuerk et al. disclose all the claimed limitations including wherein the at least two units of stacked upward- facing solar collectors are aligned so as to be offset in relative radial positions (see Figs. 2-3 and related text in Page 5, Paragraphs [0060]-[0063]).  
Allowable Subject Matter
Claim 4 and 41-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
THIS ACTION IS MADE NON-FINAL  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 5, 2022